         Case 1:18-cr-00602-WHP Document 13 Filed 10/17/18 Page 1 of 1




                                                                                         David McCraw
                                                                                       Vice President &
                                                                                Deputy General Counsel

                                                                                       620 Eighth Avenue
                                                                                      New York, NY 10018
                                                                                         tel 212.556-4031
                                                                                        fax 212.556-4634
                                                                                     mccrad@nytimes.com




October 16, 2018
                                                   Application granted. The Times shall file any reply to the Government's
                                                   response (see ECF No 10) by November 2, 2018.




VIA EMAIL

Judge William H. Pauley, III
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.                                                     October 17, 2018
New York, NY 10007-1312

Re:    United States v. Cohen, 18-cr-602 – Request for Addition as Interested Party

Dear Judge Pauley:

I write on behalf of The New York Times Company (“The Times”), to respectfully request that
The Times be added to the docket of the above-referenced case as an Interested Party. By letter
dated October 11, 2018, The Times wrote to the Court for permission to intervene for the limited
purpose of seeking the unsealing of materials related to searches conducted in this case. (See
Dkt. 9.) To aid its ability to track the progress of this matter, The Times asks that it be formally
added to the case docket.

Respectfully submitted,

/s/

David E. McCraw


cc:    All counsel of record (via email)


                     #58462v3
